UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4523



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


BRIAN ANTONIO BURRELL,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, Chief
District Judge. (CR-03-10095)


Submitted:   August 10, 2005                 Decided:   August 23, 2005


Before WILKINSON, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry S. Keuling-Stout, KEULING-STOUT, P.C., Big Stone Gap,
Virginia, for Appellant. John L. Brownlee, United States Attorney,
R. Lucas Hobbs, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Brian   Antonio   Burrell    appeals   his   forty-six    month

sentence imposed after his plea of guilty to forcibly assaulting an

employee or officer of the United States Government in violation of

18 U.S.C.A. § 111(a)(1) (West Supp. 2005).         Burrell contends that

the district court should not have treated him as a career offender

under the U.S. Sentencing Guidelines, because he did not plead

guilty to a “crime of violence.”         See U.S. Sentencing Guidelines

Manual § 4B1.1(a)(2003).      We agree with the district court that a

conviction of “forcibly assault[ing], resist[ing], oppos[ing],

imped[ing],    intimidat[ing],   or     interfer[ing]    with   [a   federal

officer],” under § 111(a)(1), “has as an element the use, attempted

use, or threatened use of physical force against the person of

another.”     USSG § 4B1.2(a).   Accordingly, the district court did

not err when it concluded that Burrell pleaded guilty to a crime of

violence.

            Burrell also urges us to hold that the manner in which

the district court calculated his sentence violated the Sixth

Amendment.     See United States v. Booker, 125 S. Ct. 738 (2005)

(holding that a district court violates the Sixth Amendment when,

acting pursuant to the Sentencing Reform Act and the Guidelines, it

imposes a sentence greater than the maximum authorized by the facts

found by the jury or admitted by the defendant in a guilty plea).

Because the district court relied on no facts, other than Burrell’s


                                  - 2 -
prior and instant convictions, when calculating Burrell’s sentence

under the Guidelines, Burrell’s Sixth Amendment rights were not

violated.   See Almendarez-Torres v. United States, 523 U.S. 224

(1998) (holding that the fact of a prior conviction need not be

proven to a jury before it can be used to enhance a sentence); see

also   United   States   v.   Cheek,   415   F.3d   349   (4th   Cir.   2005).

Accordingly, we affirm Burrell’s conviction and sentence.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid our decisional process.



                                                                   AFFIRMED




                                   - 3 -